1    JILL WILLIAMS – State Bar No. 221793
     YELENA BAKMAN – State Bar No. 294165
2    CARPENTER, ROTHANS & DUMONT
     500 S. Grand Ave, 19th Floor
3    Los Angeles, CA 90071
     (213) 228-0400 / (213) 228-0401 (fax)
4    jwilliams@crdlaw.com / ybakman@crdlaw.com
5
     Attorneys for Defendants County of Los Angeles,
6    Maribel Alvarado, Mario Gomez and Jorge Ortiz
7
8
                         UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     ROBERT KELLY,                          )   Case No.: 2:19-cv-07629-DFM
12                                          )
                 Plaintiffs,                )
13                                          )   PROTECTIVE ORDER
           v.                               )   COVERING COUNTY OF LOS
14                                          )   ANGELES’ SHERIFF’S
     COUNTY OF LOS ANGELES, a               )   DEPARTMENT’S
15   public entity; DEPUTY MARIBEL          )   INVESTIGATIVE REPORTS AND
     ALVARADO, a public employee;           )   MATERIALS
16   DEPUTY MARIO GOMEZ, a public           )
     employee; DEPUTY JORGE ORTIZ,          )
17                                          )
                 Defendants.                )
18                                          )
                                            )
19                                          )
20
21         IT IS HEREBY ORDERED, following stipulation of counsel, as follows:
22         The Protected Documents shall be subject to this Protective Order as
23   follows.
24         1.    All documents produced by the County of Los Angeles that
25   compromise the Protected Documents will be clearly designated as
26   “CONFIDENTIAL” and be placed in an envelope labeled as such prior to the
27   disclosure. The “CONFIDENTIAL” designation shall be placed on the printed
28   pages of the Protected Documents in a manner
                                           -1-    that does not overwrite or make
           PROTECTIVE ORDER COVERING COUNTY OF LOS ANGELES’
            SHERIFF’S DEPARTMENT’S INVESTIGATIVE REPORTS AND
                                      MATERIALS
1    illegible the text of the document.
2          2.     Each person receiving any of the Protected Documents shall not
3    disclose to any person or entity, in any manner, including orally, any of the
4    Protected Documents or any of the information contained therein, except when
5    used for purposes of this litigation pursuant to this protective order.
6          3.     The Protected Documents and all information contained therein, may
7    only be disclosed to the following “qualified” persons:
8          (a)    Counsel of record for the parties to this civil litigation;
9          (b)    Defendant County of Los Angeles’ Sheriff’s Department and its
10   employees, including, but not limited to Deputies Maribel Alvarado, Mario
11   Gomez, and Jorge Ortiz;
12         (c)    Paralegal, stenographic, clerical and secretarial personnel regularly
13   employed by counsel referred to in subparagraph (a); and, investigators, expert
14   witnesses and other persons legitimately involved in litigation-related activities for
15   the counsel of record; and
16         (d)    Court personnel, including stenographic reporters engaged in such
17   proceedings as are necessarily incidental to preparation for the trial of this action.
18         (e)    With the exception of the Court and court personnel (who are subject
19   only to the Court’s internal procedures regarding the handling of material filed or
20   lodged, including material filed or lodged under seal), all persons receiving a copy
21   of the Protected Documents shall, before receiving such protected information, be
22   given a copy of this Protective Order and a compliance agreement (in the form
23   attached hereto as Exhibit “A”) and shall execute the compliance agreement, and
24   return the original of the compliance agreement to the attorney who gives him/her
25   the protected information. It shall be the responsibility of the respective attorneys
26   to distribute compliance agreements, and then collect and maintain custody of the
27   executed originals of the compliance agreements.
28         4.   To the extent any portion of- 2the
                                                 - Protected Documents contains an
           PROTECTIVE ORDER COVERING COUNTY OF LOS ANGELES’
            SHERIFF’S DEPARTMENT’S INVESTIGATIVE REPORTS AND
                                     MATERIALS
1    audio recording, transcript and/or summary of a statement and/or report given to
2    the County of Los Angeles’ Sheriff’s Department by an independent witness who
3    does not fall within one of the categories described in Paragraph 3 above, that
4    selected portion of the Protected Documents may be provided to the particular
5    witness to which it pertains.
6          5.     The Protected Documents may be disclosed to the Court and court
7    personnel, in connection with this litigation. Portions of the Protected Documents
8    that a party intends to use in support of or in opposition to a pre-trial filing with the
9    Court must be filed in accordance with the Central District of California Local
10   Rules relating to under seal filings, including Local Rule 79-5. Counsel intending
11   to use documents from Protected Documents must both (a) apply to submit
12   unredacted documents containing any portion of the Protected Documents under
13   seal and (b) file public versions of the same documents with the information from
14   the Protected Documents redacted.
15         6.     In the event this matter proceeds to trial, to the extent that any of the
16   Protected Documents are offered into evidence, those documents will become
17   public, unless sufficient cause is shown in advance of trial to proceed otherwise.
18         7.     The court reporter, videographer, and audiographer, if any, who
19   record all or part of any future deposition(s) in this matter, which include the
20   Protected Documents or descriptions thereof, shall be subject to this Order and
21   precluded from providing any portions of the original deposition videotape,
22   audiotape, or exhibits which relate to the Protected Documents or information to
23   any persons other than counsel of record, absent order of the court.
24         8.     Those attending any future deposition(s) shall be bound by this Order
25   and, therefore, shall not disclose to any person or entity, in any manner, including
26   orally, any documents from the Protected Documents made by such person during
27   the course of said depositions.
28         9.   At any future deposition(s),- should
                                              3-     there be persons in attendance
           PROTECTIVE ORDER COVERING COUNTY OF LOS ANGELES’
            SHERIFF’S DEPARTMENT’S INVESTIGATIVE REPORTS AND
                                      MATERIALS
1    who are not authorized to access to the Protected Documents or information, such
2    persons shall be removed from the deposition room at any time information
3    relating to the Protected Documents or protected information is disclosed or
4    discussed.
5          10.    The Protected Documents shall be used solely in connection with the
6    preparation and trial of this action, entitled Robert Kelly v. County of Los Angeles,
7    et al., bearing case number 2:19-cv-07629-DFM or any related appellate
8    proceeding, and not for any other purpose, including, without limitation, any other
9    litigation or administrative proceedings or any investigation related thereto.
10         11.    This Order may not be modified unless by written consent of the
11   parties and approval of the Court. Any party may move for a modification of this
12   Order at any time. Upon receipt and review of the documents produced pursuant
13   to this protective order, any party may move to remove the confidential
14   designation of any document after meeting and conferring with opposing counsel
15   and pursuant to the procedures governing discovery motions set forth in Local
16   Rule 37.
17         12.    This Order is made for the purpose of ensuring that the Protected
18   Documents will remain confidential, unless otherwise ordered by the Court or in
19   response to a successful motion by a party made pursuant to Paragraph 11.
20         13.    At the conclusion of this litigation, upon request of defense counsel,
21   plaintiff’s counsel shall return the Protected Documents to Jill Williams, Esq.,
22   Carpenter, Rothans & Dumont, 500 S. Grand Avenue, 19th Floor, Los Angeles,
23   California 90071. Alternatively, the receiving parties and every other person
24   and/or entity who received originals or copies of the protected information may
25   destroy all such material and material derived therefrom within 30 calendar days
26   after the conclusion of this case. Additionally, within thirty 30 calendar days after
27   the conclusion of this case, counsel for the receiving parties shall send a signed
28   declaration stating that such material has- 4been
                                                   -   destroyed pursuant to this Protective
           PROTECTIVE ORDER COVERING COUNTY OF LOS ANGELES’
            SHERIFF’S DEPARTMENT’S INVESTIGATIVE REPORTS AND
                                        MATERIALS
1    Order.
2          14.    Nothing in this Order shall be construed as authorizing a party to
3    disobey a lawful subpoena issued in another action.
4
5                                       GOOD CAUSE
6          The parties submit that GOOD CAUSE exists to enter the proposed
7    protective order to balance the defendants’ concerns that the documents consist of
8    police reports and private information concerning the parties to this litigation, as
9    well as individuals who are not parties to this litigation, as protected by the official
10   information privilege, law enforcement privilege and the right to privacy, as
11   protected by the California and United States Constitution, with plaintiffs’ right to
12   discovery in this litigation. The parties agree that all documents marked
13   confidential and produced pursuant to this protective order are subject to the terms
14   of this protective unless otherwise ordered by the Court.
15         IT IS SO ORDERED.
16
17   DATED: May 7, 2021                      _________________________________
                                             Honorable Douglas F. McCormick
18
                                             United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28                                             -5-
           PROTECTIVE ORDER COVERING COUNTY OF LOS ANGELES’
            SHERIFF’S DEPARTMENT’S INVESTIGATIVE REPORTS AND
                               MATERIALS
1                                        EXHIBIT A
2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _____________________________ [print or type full name], of _____________
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on __________ in the case of Robert Kelly v. County of Los Angeles, et. al., case
8    number 2:19-cv-07629-DFM. I agree to comply with and to be bound by all the
9    terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order.
14
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or
20   type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement of
22   this Stipulated Protective Order.
23
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27
28                                            -6-
           PROTECTIVE ORDER COVERING COUNTY OF LOS ANGELES’
            SHERIFF’S DEPARTMENT’S INVESTIGATIVE REPORTS AND
                               MATERIALS
